Execution

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

This SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of September 18, 2013 (this
"Second Amendment"), is entered into by and among SPECIAL VALUE CONTINUATION
PARTNERS, LP, a Delaware limited partnership (the "Borrower"), WELLS FARGO
SECURITIES, LLC (f/k/a WACHOVIA CAPITAL MARKETS, LLC), as administrative agent
and arranger for the Lenders (in such capacity, the "Administrative Agent"), and
various financial institutions set forth on the signature pages hereto, as
Lenders under the Credit Agreement (together, the “Lenders”).

 

WITNESSETH:

 

WHEREAS, the Borrower, various financial institutions, as Lenders, the
Administrative Agent and the Arranger have entered into the Credit Agreement,
dated as of July 31, 2006, as amended by that certain First Amendment to Credit
Agreement dated as of February 28, 2011 and that certain letter agreement by and
among the Borrower, the Administrative Agent, and the Lenders dated March 29,
2011 (as so amended, the "Credit Agreement");

 

WHEREAS, the Borrower desires to amend certain provisions of the Credit
Agreement in accordance with the provisions of Section 9.12 thereof in order to
(1) extend the Scheduled Commitment Termination Date for the Loans and
Commitments of the Extending Lenders to July 31, 2016; (2) increase the
Applicable Margin on the Loans to 2.50% for periods beginning after July 31,
2014; (3) provide that the aggregate amount of Applicable Margin and fees
payable on the Loans on and after July 31, 2013 shall be not less than certain
agreed upon minimums; and (4) provide that on July 31, 2014, Nieuw Amsterdam
Receivables Corporation shall be deemed a Withdrawing Lender under Section 2.3
of the Credit Agreement, which shall assign its rights and obligations
(including its Commitment, as extended hereby) to Wells Fargo Bank, N.A.
pursuant to Section 2.3.4 of the Credit Agreement and Nieuw Amsterdam
Receivables Corporation shall cease to be a Lender hereunder; and

 

WHEREAS, the Lenders (as determined in accordance with the Credit Agreement)
have consented to this Second Amendment, as indicated on the signature pages
hereto; and

 

WHEREAS, the Rating Agency Condition has been satisfied;

 

NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:

 

SECTION 1

 

AMENDMENTS TO THE CREDIT AGREEMENT

 

1.1.Definition of Applicable Margin

 

The definition of Applicable Margin is hereby amended to read in its entirety as
follows:

 

1

 

  

“Applicable Margin" means: (a) for periods ending on or before July 31, 2014,
with respect to any LIBOR Loan, any Cost of Funds Rate Loan, and any Swing Line
Loan, 0.44% per annum; provided, that following the occurrence and during the
continuance of any Default, the Applicable Margin for any such LIBOR Loan, Cost
of Funds Rate Loan or Swingline Loan during such period, shall be 3.00% per
annum; and (b) for periods beginning after July 31,2014, with respect to any
LIBOR Loan, any Cost of Funds Rate Loan, and any Swing Line Loan, 2.50% per
annum; provided, that following the occurrence and during the continuance of any
Default, the Applicable Margin for any such LIBOR Loan, Cost of Funds Rate Loan
or Swingline Loan during such period, shall be 4.50% per annum.”

 

1.2.Definition of Scheduled Commitment Termination Date.

 

The definition of “Scheduled Commitment Termination Date” is hereby amended to
read in its entirety as follows:

 

"’Scheduled Commitment Termination Date’ means July 31, 2016.”

 

 

1.3.Definitions of Extending Lender and Second Amendment Effective Date

 

Annex X to the Credit Agreement is hereby amended by adding the following
definitions thereto, which shall be inserted in proper alphabetical order:

 

“’Extending Lender” means each of Wells Fargo Bank, N.A. and Versailles Assets,
LLC.”

 

“’Second Amendment Effective Date’ means the date on which that certain Second
Amendment to Credit Agreement dated as of September 18, 2013, which amends this
Agreement, (the “Second Amendment”), becomes effective in accordance with
Section 2.5 thereof.”

 

1.4.Amendment to Section 2.3

 

Section 2.3 to the Credit Agreement is hereby amended by adding the following
Section 2.3.6 thereto at the end thereof:

 

“Section 2.3.6 Withdrawal of Nieuw Amsterdam Receivables Corporation on July 31.
2014. Notwithstanding anything to the contrary contained in this Section 2.3,
(w) on July 31, 2014, the Commitment Termination Date shall be extended to July
31, 2016; (x) Nieuw Amsterdam Receivables Corporation shall be deemed a
Withdrawing Lender as of such date; (y) Nieuw Amsterdam Receivables Corporation
shall be obliged, pursuant to Section 2.3.4, to assign all of its rights and
obligations (including its Commitment, as extended hereunder) hereunder to Wells
Fargo Bank, N.A. and Wells Fargo Bank, N.A. hereby agrees to assume such rights
and obligations (including its Commitment, as extended hereunder), pursuant to
Section 2.3.4; and (z) Nieuw Amsterdam Receivables Corporation shall thereupon
cease to be a Lender hereunder. Nieuw Amsterdam Receivables Corporation and
Wells Fargo Bank, N.A. agree to execute an Assignment Agreement to effectuate
this assignment not later than July 15, 2014.”

 



2

 

 

 

1.5.Amendment to Article III

 

Article III to the Credit Agreement is hereby amended by adding the following
Section 3.9 thereto at the end thereof:

 

“Section 3.9 Minimum Applicable Margin and Fee Payments

 

The Borrower agrees to cause the aggregate amount of (x) interest on the Loans
consisting of Applicable Margin, (y) commitment fees paid or payable under
Section 2.4.1, and (z) a portion of fees paid on the Second Amendment Effective
Date equal to 0.50% of the aggregate Revolving Commitments of the Extending
Lenders (collectively, the “Aggregate Lender Income”), in each case paid or
accrued during each period to be not less than the amount set forth opposite
such period on Exhibit A to the Second Amendment.

 

SECTION 2

MISCELLANEOUS

 

2.1 Consent Fee. On the date that this Second Amendment shall become effective,
the Borrower shall pay a consent fee to each of the Extending Lenders in the
amount set forth on Exhibit “A” to the Second Amendment.

 

2.2 Credit Agreement in Full Force and Effect as Amended. Except as specifically
amended hereby, all of the terms and conditions of the Credit Agreement shall
remain in full force and effect. This Second Amendment shall not constitute a
novation of the Credit Agreement, but shall constitute an amendment of specific
provisions thereof.

 

2.3 Defined Terms. Capitalized terms used and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement.

 

2.4 Counterparts. This Second Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.

 

2.5 Effectiveness. This Second Amendment shall become effective on the date that
(i) the Rating Agency Condition has been satisfied and (ii) the Borrower, the
Administrative Agent and the Extending Lenders shall have signed a copy hereof
(whether the same or different copies) and shall have delivered the same to the
Administrative Agent or, in the case of the Extending Lenders, shall have given
to the Administrative Agent telephonic (confirmed in writing), written telex or
facsimile transmission notice (actually received) that the same has been signed
and mailed to it.

 

3

 

  

2.6 Representations and Warranties. The Borrower hereby represents and warrants
that (i) the Borrower has the authority to execute and deliver this Second
Amendment and that this Second Amendment shall constitute a valid and
enforceable obligation against it, (ii) the financial statements most recently
furnished by or on behalf of the Borrower to each Lender, and the Administrative
Agent for the purpose of or in connection with the Credit Agreement or any
transaction contemplated thereby have been prepared in accordance with GAAP
consistently applied, and present fairly the consolidated and consolidating
financial condition of the Borrower as of the date thereof for the periods then
ended, subject, in the case of quarterly financial statements, to normal
year-end audit adjustments, purchase accounting adjustments and such other
exceptions specifically noted in the notes thereto, (iii) no Default or Event of
Default has occurred or is continuing and (iv) all representations and
warranties contained in the Credit Agreement are true and correct in all
material respects on and as of the date hereof as if made on and as of the date
hereof.

 

 

[Signatures begin on the next page.]

 

4

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

 

 

SPECIAL VALUE CONTINUATION PARTNERS, LP     By: SVOF/MM, LLC Its:   General
Partner       By:     Name:       Title:       WELLS FARGO SECURITIES, LLC
(f/k/a Wachovia Capital Markets, LLC), as Administrative Agent     By:   Name:  
  Title:       WELLS FARGO BANK, N.A.     By:   Name:     Title:      
VERSAILLES ASSETS LLC     By:   Name:     Title:  


 

 



5

 

